November 10, 2016 DREYFUS INVESTMENT FUNDS Dreyfus Diversified Emerging Market Fund Supplement to Summary and Statutory Prospectus dated February 1, 2016 The following information supersedes and replaces the information contained in "Portfolio Management" in the summary prospectus and "Fund Summary – Portfolio Management" in the statutory prospectus: The fund's investment adviser is The Dreyfus Corporation, and the fund's subadvisers are The Boston Company Asset Management, LLC (TBCAM) and Mellon Capital Management Corporation (Mellon Capital). The day-to-day management of the portion of the fund's portfolio managed by TBCAM is the responsibility of the global research team of TBCAM. The team members are Elizabeth Slover, MichelleY. Chan, CFA, and Julianne McHugh. Ms. Slover is a senior managing director at TBCAM and is the director of TBCAM's global research team. Ms. Chan is a director at TBCAM and a senior research analyst on TBCAM's global research team. Ms. McHugh is a director at TBCAM and a senior research analyst on TBCAM's global research team. The day-to-day management of the portion of the fund's portfolio managed by Mellon Capital is the responsibility of William S. Cazalet, CAIA, Ronald P. Gala, CFA and Peter D. Goslin, CFA. Messrs.Gala and Goslin have each served as primary portfolio managers of the fund since January 2014 and Mr. Cazalet has served as primary portfolio manager of the fund since February 2015. Mr. Cazalet is a managing director and head of active equity strategies at Mellon Capital. Mr.
